Citation Nr: 1420622	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2012 decision, the Board remanded this issue for clarification as to whether the Veteran sought a Board hearing.

In a March 2013 decision, the Board again remanded this issue for additional development.

In February 2014, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims folders.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence for, and the evidence against, the Veteran's claim for service connection for a lumbar spine disability to include degenerative disc disease of the lumbar spine is in equipoise.  


CONCLUSION OF LAW

A lumbar spine disability was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a September 2007 letter, prior to the date of the issuance of the appealed November 2007 rating decision.  The September 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a September 2013 VA examination.  

The September 2013 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the September 2013 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element of the claim that was lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he suffers from a lower back condition that is related to injuries that he sustained in-service.  He specifically testified that he was injured during an in-service altercation after another soldier tripped him.  The Veteran testified that he fell onto something sharp and that he lost feeling in his right hand for a while after the fall.  The Veteran's service records do contain an Article 15 Report which noted that in January 1979, the Veteran shoved a soldier and hit another soldier in the face with his fist.  

The Veteran's service record confirm that an altercation took place during service.   Likewise, there is a current diagnosis of intervertebral disc disease and x-ray evidence of mild canal stenosis, moderate thecal sac compression at L4-L5 secondary to chronic degenerative changes and epidural lipomatosis; hence, the first element of service connection is satisfied.  Thus, the question before the Board is whether the Veteran has a current back disability as a result of this altercation.  

Service treatment records are negative for complaints or treatments regarding a low back disability.  The Veteran's last service treatment records dated in January 1979 do not contain any notations or references to low back complaints.

However, an October 2007 VA treatment report noted that the Veteran presented with complaints of intermittent back pain for the past 30 years that began after his Army training.  The diagnosis was back pain.

A February 2009 treatment note indicated that the Veteran presented with chronic back pain that had been present for about 10 years which occurred after he was involved in a fight.  While the Veteran reported only a 10 year history of back pain, it appears that he may have been mistaken as to the time of the evidence.  His report of his pain beginning in a fight is consistent with the October 2007 treatment record.  

In January 2011 Dr. Rembert Rodriquez completed a Service-Connected Questionnaire that included responses to several questions.  The first question was, in your medical opinion, "Is the current diagnosis and symptoms. . . a direct result of the patient's military service?"  Dr. Rodriquez checked the following response, "Yes it is as least possible."  When asked, "Is the diagnosis secondary to a current diagnosed illness, injury or disease that is directly related to the patient's military service," Dr. Rodriquez again, "Yes it is as least possible."  

An August 2011 VA treatment note reported that the Veteran presented with a  history of lower back pain a long time ago after he sustained a trauma to his back in service.

In a May 2012 Service-Connected Questionnaire, Dr. Nelson Cordero, a VA physician, answered "Yes it is at least possible" that the Veteran's current diagnosis and symptoms are a result of his military service. Dr. Cordero felt that it was not possible that the Veteran's current disability was secondary to a current diagnosed illness, injury or disease that is directly related to the Veteran's military service.

In an August 2012 letter, the Veteran's sister, a podiatrist, indicated that the Veteran had been suffering from back pain since he was discharged from the military in 1979.  She also attributed her current back problems to his in-service altercation.  

In a December 2012 Nexus Statement, Dr. Rodriguez indicated that he had reviewed the Veteran's treatment records since his separation from the military.  The physician checked off the box indicating that it was at least as likely as not caused by or the result of an event in service.  The physician noted that the Veteran had a significant back condition and the Veteran stated that it resulted from an altercation while he was in service.

Per the March 2013 Board remand instructions, the Veteran underwent a VA examination in September 2013.  The examiner noted that the Veteran reported injuring his back while in a fight during service.  The examiner indicated that after a review of the claims file and the Veteran's virtual electronic records, she was unable to find any objective evidence that the Veteran was seen for a low back condition or any fight involvement while in service.  The Veteran was seen for low back pain at a VA emergency room in October 2007 and provided a history of back pain for 30 years.  In November 2007, he received treatment by his primary care physician and was assessed with chronic low back pain.  The Veteran also worked as a car mechanic where heavy lifting was involved after service.  In February 2009, his primary care physician documented that the Veteran had chronic back pain that had been present for about 10 years starting around 1989.  The Veteran separated from service approximately 10 years before this in 1979.  An MRI in December 2012 revealed that the Veteran had intervertebral disc syndrome of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by the claimed in-service injury, event or illness.   The examiner concluded that the Veteran's low back disability was most likely due to progressive degenerative joint disease from his work as a mechanic which involved heavy lifting.
	
When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this instance however, service connection for arthritis on a presumptive basis is not warranted.  The first evidence of arthritis of the lumbar spine is the November 2007 VA x-ray report which revealed mild dextroscoliosis of the lumbar spine with the apex at the L2/L3 level.
Accordingly, the record does not show manifestations of arthritis within one year of the Veteran's service separation and service connection for arthritis on a presumptive basis is not warranted.  

With regard to service connection on a direct basis for the Veteran's low back disability, the Board acknowledges that the Veteran's service records demonstrate that the Veteran was involved in an altercation with two other soldiers in January 1979 which resulted in an Article 15 Report.  This incident is also the event which the Veteran has claimed that his current back disability was incurred.

As noted above, in a December 2012 Nexus Statement Dr. Rodriquez indicated that it was at least as likely as not that the Veteran's back disability was caused by or result of an event in service.   While this opinion differs from his prior opinion a January 2011 Service-Connected Questionnaire, it is consistent with the opinion proffered by the Veteran's sister, who herself is a medical professional.  
 
Conversely, the September 2013 VA examiner specifically found that the Veteran's current low back disability less likely than not a result of his military service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the evidence for, and the evidence against, the Veteran's claim, is in relative equipoise.  

Regarding the January 2011 Service-Connected Questionnaire of Dr. Rodriquez and a May 2012 Service-Connected Questionnaire of a VA physician, these opinions indicated that it was "at least possible" that the Veteran's current diagnosis and symptoms were a direct result of his military service.  He later strengthened his opinion.  This opinion is consistent with the opinion of the Veteran's sister who, in addition to her medical knowledge, has had the opportunity to observe the Veteran's back pain through the years.  The Board finds her opinion to be compelling.   

On the other hand, the September 2013 VA opinion is also compelling.  This examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, when concluding that the Veteran's claimed low back disability was not related to the Veteran's service.  

In light of the foregoing, as the evidence is in equipoise, the Board will give the Veteran the benefit of the doubt.  Thus, service connection for a low back disability is warranted.  

ORDER


Entitlement to service connection for a low back disability is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


